Citation Nr: 1455179	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1970 to December 1971, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

When this matter was most recently before the Board in February 2014, it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for depression secondary to service-connected traumatic brain injury.  However, the RO granted this claim in a March 2010 rating decision.  Thus, this issue is not currently before the Board, and no further consideration is necessary. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveals documents that are duplicative or irrelevant to the present appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service and has not been shown to be causally related to service, nor did it manifest within one year of separation from active service.

2.  Tinnitus did not manifest during service and has not been shown to be causally related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent the Veteran notice letters in September 2008 and October 2012 that informed him of what the evidence must show to substantiate a claim for service connection.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  The letter of September 2008 was sent prior to the April 2009 rating decision, which is on appeal and the October 2012 letter was sent following the filing of the notice of disagreement and prior to the November 2013 statement of the case which considered hearing loss and tinnitus as due to an in-service jeep accident.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  In addition, all identified, available, and relevant post-service medical records, including VA and private treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran was afforded VA examinations for hearing loss and tinnitus in March 2009 and May 2012.  The Veteran was examined by two different examiners who reviewed the claims file and considered the Veteran's reported symptoms and assertions that hearing loss was incurred as the result of loud noises while in Vietnam and also as a result of an in-service jeep accident in which he suffered a traumatic brain injury.  The examiners provided complete rationales for the opinions stated, citing to the Veteran's records and relevant medical principles.  Based on the foregoing, the Board finds that the VA examination reports are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In addition, the Board notes that the case was remanded in February 2014 so that additional VA treatment records and audiological information from his former employer could be obtained.  Additional VA treatment records were obtained and an August 2014 letter was sent to the Veteran requesting he submit an authorization so that VA could obtain pertinent audiological records from his post-service employer.  The Veteran did not respond or submit any such records.    Therefore, the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this instance, the Board finds that VA has complied with the VCAA notification and assistance requirements; all necessary development has been accomplished, and there is no error or issue that precludes the Board from addressing the merits of this appeal

II.  Service connection for Hearing Loss and Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus due to military noise exposure and as the result of his service-connected traumatic brain injury.  Specifically, he reported hearing loss and tinnitus manifesting shortly after his return from Vietnam.  At no point does the Veteran assert that his hearing loss or tinnitus was manifest during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, tinnitus is not listed as a chronic disease in this particular regulation; however, organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases.  As organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d at 1331.  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board notes that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken at enlistment and separation were normal, and the Veteran denied having any history of ear trouble during that time period.  Manifestations must be "noted" in the service records and that is not case in this instance.  Therefore, although hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  Rather, bilateral hearing loss was not documented until 2008, in a private audiogram, which is more than one year following the Veteran's separation from service. As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307.

Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In this case, the Veteran's service treatment records are negative for hearing loss and tinnitus complaints, treatment, or diagnoses.  However, the Veteran was injured in a jeep accident in 1970 in which he suffered multiple injuries, including a head injury.  The Veteran's military occupational specialty was wireman and he served in Vietnam from September 1970 to November 1970.  The Veteran has asserted that his hearing loss and tinnitus began shortly after his return from Vietnam.  However, based on a review of the evidence of record as discussed below, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The April 1970 service entrance examination noted pure tone thresholds, in decibels, as follows: 



HERTZ 



1000
2000
3000
4000
RIGHT
-10
-10

-10
LEFT
-10
-10

-10

The Veteran denied hearing loss and ear trouble during the November 1971 report of medical history recorded at discharge.  The accompanying service discharge audiological examination noted pure tone thresholds, in decibels, as follows:




HERTZ 



1000
2000
3000
4000
RIGHT
0
5

0
LEFT
0
5

0

The Veteran asserts in the July 2008 claim for entitlement to service connection for hearing loss and tinnitus, that the disabilities were caused by in-service noise exposure.  In a June 2008 private record, the Veteran's private audiologist diagnosed high frequency sensorineural hearing loss with tinnitus and opined that it was probably due to noise exposure in Vietnam.  

The evidence of record shows that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  Furthermore, he has alleged that he was exposed to noise from his duties in Vietnam and also alleged hearing loss and tinnitus resulting from a head trauma following a jeep accident.  His description of the noise exposure is consistent with the circumstances of his service and his in-service head injury has been verified.  The Veteran is currently service connected for residuals of traumatic brain injury.  Therefore, the evidence satisfies two of the three elements needed for service connection for each disability.  Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to service, and the Board will confine this analysis to a discussion of that evidence.

In a March 2009 VA examination, the Veteran reported bilateral hearing difficulties resulting from loud noise exposure in Vietnam.  The Veteran stated that his primary duties were in radio communications, although his specialty was as a wireman.  The Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing confirms that radio communications involved a "moderate" probability of noise exposure.  Post-service recreational noise exposure was negative.  However, occupational noise exposure was noted because the Veteran was a factory worker for over 20 years; hearing protection was issued a few years after he began working there.  The Veteran stated that his wife had first noticed that he had hearing loss a few years prior to the VA examination and that his occupational hearing tests had been normal for a period of time until he was informed by his employer that he had hearing loss.  Thus, the Veteran did not report in-service onset of his hearing loss at the March 2009 examination and stated he only became aware of hearing difficulties as a result of his post-service occupational hearing tests and his wife's observations in recent years.  In terms of in-service hearing issues, the Veteran stated that he experienced pain in his ears from a change in air pressure from flying in an airplane transport but indicated that the Valsalva maneuver helped relieve the pressure.  With respect to tinnitus, the Veteran reported that he noticed ringing in the ears approximately 20 years earlier, in the late 1980s or early 1990s.  

A March 2009 Traumatic Brain Injury documents that the Veteran experienced tinnitus.  

The VA examiner reviewed the claims folder and concluded that hearing loss and tinnitus were less likely than not related to military service.  The VA examiner noted the Veteran's duties in radio communications during his brief two months in Vietnam.  The examiner also noted, however, normal hearing sensitivity at all frequencies at discharge, the configuration of his current hearing loss, positive long-term post-service occupational noise exposure in a factory environment, and normal initial post-service employment audiograms.  The examiner also indicated that the Veteran denied hearing problems at VA annual physical examinations conducted between 2004 and 2007.  Regarding tinnitus, the VA examiner referred to the Veteran's reported onset many years following service and an initial notation of tinnitus in 2000 during a neurological examination.  Finally, the examiner added that excellent hearing sensitivity at the time of active duty discharge would have indicated a very low risk for tinnitus at that time. 

A May 2012 VA examination was obtained.  However, upon review of the claims file, the examiner noted that the April 1970 enlistment and November 1971 separation examinations revealed hearing sensitivity within normal limits for all frequencies tested for both ears.  The examiner also cited to normal hearing sensitivity at the time of separation in concluding that if traumatic brain injury was a suspected cause of hearing loss, then the hearing loss would most likely have been present at the time of the trauma and thus at separation from service.  In addition, the examiner explained that injury to the right parietal occipital area, as documented in service treatment records, is not expected to cause secondary hearing loss.  With regard to tinnitus onset, the VA examiner referenced the Veteran's initial report of delayed onset tinnitus, decades after separation from active service in addition to his inconsistent accounts with respect to the onset of tinnitus.  Finally, the examiner refers to the Veteran's long standing and significant history of occupational noise exposure. 

The Board finds that the evidence of record does not support a finding of service connection for hearing loss and tinnitus.  There is currently diagnosed bilateral hearing loss for VA purposes and tinnitus.  See 38 C.F.R. § 3.385.  Additionally, there is evidence of in-service noise exposure by virtue of the Veteran's credible statements regarding his duties and in-service head injury.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Hearing loss and tinnitus are not documented during service and the Veteran does not make any such contention.  Additionally, hearing loss and tinnitus are not noted within one year after service discharge; neither of these facts bars service connection.  See Hensley, 5 Vet. App. at 159-60.  In his January 2010 notice of disagreement, the Veteran contended that he had problems with hearing loss and tinnitus shortly after his return from Vietnam, and before working in the factory.  He also asserted that his hearing loss and tinnitus were related to the head trauma he suffered in 1970.  However, the Board observes that the Veteran filed a VA compensation claims in December 1971, one month after separation from active service and did not contend at that time that he had hearing loss and tinnitus that was incurred in service.  Thus, the Board finds that the Veteran did not provide lay evidence of in-service hearing difficulty or tinnitus or continuity of symptoms since service.

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, as with the private audiologist's opinion in this case, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file if the relevant facts were considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds that the private audiologist's 2008 opinion is less probative than the VA examiners' opinions.  Specifically, the private examiner failed to provide a rationale or any explanation regarding the conclusions that hearing loss and tinnitus were related to service-related noise exposure.  Thus, the Board does not assign significant weight to this opinion.

In this regard, the Board finds the March 2009 and May 2012 VA audiologists' opinions are the most probative evidence of record.  Both examiners reviewed and considered the relevant evidence in the claims file.  They also considered the Veteran's lay statements and the likelihood that hearing loss and tinnitus were related to in-service traumatic brain injury or the result of excessive noise exposure while in Vietnam.  Nevertheless, both examiners concluded that the Veteran's current hearing loss and tinnitus were not causally or etiologically related to his military service, including noise exposure and traumatic brain injury. 

The Board does acknowledge that in certain circumstances, laypersons are competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, even if competent and credible to provide such an opinion, the Board finds that the March 2009 and May 2012 VA medical opinions outweigh the assertions of the Veteran.  In this regard, the VA examiners have training, knowledge, and expertise.  They reviewed the evidence of record, including the Veteran's own lay statements and private audiologist's report, and relied on their medical expertise in rendering the opinion supported by rationale.  Therefore, the Board finds that the VA examiners' opinions are more probative than the Veteran's lay statements and private audiologist's opinion.  Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that provided by the VA audiologists, which weighs against the claims.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his military service, to include the noise exposure or head injury therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


